*699The claimants have demonstrated that they have met the prerequisites of CPLR 901 for the maintenance of a class action (see, e.g., Hoerger v Board of Educ., 98 AD2d 274, 283). Nothing in the Insurance Law prevents this claim from being pursued as a class action; moreover, Insurance Law former § 543 (now Insurance Law § 7432) has been satisfied by the filing of a notice of claim on behalf of the class (see, Hoerger v Board of Educ., supra, pp 280-281). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.